Citation Nr: 0301185	
Decision Date: 01/21/03    Archive Date: 02/04/03	

DOCKET NO.  01-06 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches, secondary to a head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served in the United States Army with 
unverified service from January 1978 to January 1983 and 
verified service from September 1983 to January 1989.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from an October 2000 rating decision by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which found that the 
veteran had not submitted new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches as secondary to a head 
trauma.

In August 2000 to the veteran appeared at the RO and 
proffered testimony at a hearing before the undersigned 
traveling member of the Board.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.

The Board notes that having currently decided by way of 
the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for 
migraine headaches secondary to a head trauma, the Board 
will now undertake additional development with respect to 
the veteran's claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as 
required by Rules of Practice 903. (67v Fed. Re. 3,099, 
2,105(Jan 23, 2002 (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's and/or 
his representative's response, the Board will prepare a 
separate decision addressing the merits of the veteran's 
claim of entitlement to service connection for migraine 
headaches secondary to a head trauma.


FINDINGS OF FACT

1.  In October 1996 the Board issued a decision that 
denied the veteran's claim for entitlement to service 
connection for residuals of a left eye injury to include 
headaches and lightheadedness.  A request for 
reconsideration of the decision was not made.

2.  The evidence submitted since the October 1996 Board 
decision is new and bears directly and substantially upon 
the specific matter under consideration (i.e., whether 
headaches result from a head trauma sustained in service), 
and is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision, which denied service 
connection for residuals of a left eye injury to include 
headaches and lightheadedness is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100(a) (2001).

2.  The evidence received since the October 1996 Board 
decision is new and material and a claim for entitlement 
to service connection for migraine headaches as secondary 
to a head trauma is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107(a), (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically informed the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflect that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the appeal rating decision, and the statement 
of the case as well as correspondence from the RO the 
veteran has been notified of the laws and regulations 
governing his request to reopen his claim for service 
connection for headaches as secondary to head trauma.  He 
has also been notified of the reasons for the 
determination made regarding is application.  Moreover, VA 
has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
has been associated with the claims file consists of 
service medical records, reports of VA and private 
examinations provided to the veteran, VA outpatient 
treatment records, and hearing testimony provided by the 
veteran.  Additionally, medical opinion pertinent to the 
issue on appeal has also been obtained.  Therefore, under 
these circumstances, the VA has satisfied both it's duty 
to notify and assist the veteran in this case and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the veteran's 
request to reopen a previously denied claim of entitlement 
to service connection for headaches as secondary to a head 
trauma is ready for appellate review.

II.  New and Material Evidence

At the outset, the veteran is seeking to reopen his claim 
for entitlement to service connection for migraine 
headaches as secondary to a head trauma.  The referenced 
claim was previously denied by the Board in October 1996.  
In June 1998, the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of 
the amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim. See 
Fed Reg. 45,620, 45,629-30 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, (1991); see also 62 Fed. Reg. 37953 
(1997), VAOPGCPREC 11-97 (March 24, 1997).  Notably, 
however, the Secretary of VA has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 
2001.  As a result, the amended regulatory provisions 
governing new and material evidence are not applicable to 
the veteran's June 1998 claim to reopen, which is 
discussed below.

In this case, the original claim for service connection 
for headaches as secondary to a head trauma was denied by 
an RO rating decision in October 1993.  This determination 
was appealed to the Board and in an October 1996 Board 
decision service connection for headaches as a residual of 
a left eye injury was denied.  That determination 
concluded that a nexus between the veteran's headaches and 
an in-service injury had not been shown by competent 
(medical) evidence.  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on 
the date-stamped on the face of the decision.  38 C.F.R. 
§ 20.1100(a).

With respect to a claim, which has been finally 
disallowed, the law and regulations provide that if new 
and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is 
so significant than it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 (F. 3d. 1356, Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be a binding precedent).  The 
Board is required to give consideration to all the 
evidence received since the last disallowance of this 
claim on any basis, in this case, since the Board's 
October 1996 determination.  See Hickson v. West, 
12 Vet.App. 247, 251 (1999).

The basis for the Board's decision in October 1996, which 
denied service connection for headaches as a residual of 
head trauma, as noted above, was essentially that the 
evidence of record did not support a finding that the 
headaches were directly due to or approximately the result 
of an in-service head injury.  The evidence added to the 
records since the October 1996 Board decision consists of 
VA outpatient treatment records compiled between July 1996 
and June 2000, reports of VA examinations provided to the 
veteran in February 1997, April 2000, and April 2002 as 
well as a report of evaluation provided to the veteran in 
December 2000 by a private physician.  The evidence also 
includes two opinions by VA physicians attributing the 
veteran's current headaches to head trauma experienced in 
1987 during service as well as an opinion by a private 
physician, Warren Williams, Sr., M.D., to the same effect.  
This additional evidence is new, as it was neither 
previously of record or previously considered by the Board 
in October 1996.  Moreover, in presuming the credibility 
of the recent medical opinions proffered, the new evidence 
supports the veteran's contention that he has current 
headaches as a result of head trauma suffered in service. 
Kutscherousky and Evans, both supra.  As a result, the 
evidence speaks to the specific matter of whether there is 
a relationship between the veteran's current headaches and 
head trauma experienced in service, it is therefore 
material evidence that must be considered in order to 
fairly decide the merits of the veteran's claim for 
headaches secondary to in-service head trauma.  Having 
determined that new and material evidence has been 
submitted, the veteran's previously denied claim for 
service connection for headaches secondary to a head 
trauma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted the claim 
of entitlement to service connection for headaches as 
secondary to head trauma is reopened.  The appeal is 
granted to this extent only.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

